Case 2:20-cv-02291-DOC-KES Document 235 Filed 03/04/21 Page 1 of 20 Page ID #:3975




     1 RODRIGO A. CASTRO-SILVA (SBN 185251)
       County Counsel
     2 rcastro-silva@counsel.lacounty.gov
     3 LAUREN M. BLACK (SBN 192302)
       Assistant County Counsel
     4 AMIE S. PARK (SBN 273346)
       Deputy County Counsel
     5 500 West Temple Street, Suite 468
       Los Angeles, California 90012
     6 Tel.: (213) 974-1830 | Fax: (213) 626-7446
     7
       BYRON J. MCLAIN (SBN 257191)
     8 bmclain@foley.com
       FOLEY & LARDNER, LLP
     9 555 South Flower Street, Suite 3300
    10 Los Angeles, California 90071
       Tel.: (310) 972-4500 | Fax: (213) 486-0065
    11
       LOUIS R. MILLER (SBN 54141)
    12 smiller@millerbarondess.com
       MIRA HASHMALL (SBN 216842)
    13 EMILY A. RODRIGUEZ-SANCHIRICO (SBN 311294)
    14 MILLER BARONDESS, LLP
       1999 Avenue of the Stars, Suite 1000
    15 Los Angeles, California 90067
       Tel.: (310) 552-4400 | Fax: (310) 552-8400
    16
    17 Attorneys for Defendant
       COUNTY OF LOS ANGELES
    18
    19                     UNITED STATES DISTRICT COURT

    20              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
    21
    22 LA ALLIANCE FOR HUMAN                         CASE NO. 2:20-cv-02291 DOC-KES
       RIGHTS, et al.,
    23                                               DEFENDANT COUNTY OF LOS
                  Plaintiffs,                        ANGELES’ BRIEF RE COUNTY’S
    24                                               PROGRESS AND COURT’S
    25     v.                                        AUTHORITY TO ISSUE
                                                     INJUNCTIVE RELIEF
    26 CITY OF LOS ANGELES, et al.,
                                                     Assigned to the Hon. David O. Carter
    27                  Defendants.                  and Magistrate Judge Karen E. Scott
    28
         498078.6                                                 Case No. 2:20-cv-02291 DOC-KES
         DEFENDANT COUNTY OF LOS ANGELES’ BRIEF RE COUNTY’S PROGRESS AND COURT’S AUTHORITY
                                    TO ISSUE INJUNCTIVE RELIEF
Case 2:20-cv-02291-DOC-KES Document 235 Filed 03/04/21 Page 2 of 20 Page ID #:3976




     1                                              TABLE OF CONTENTS
     2                                                                                                                        Page
     3
         I.         INTRODUCTION ............................................................................................. 5
     4
     5 II.          THE COUNTY HAS TAKEN SIGNIFICANT STEPS TO ADDRESS
                    HOMELESSNESS ............................................................................................ 5
     6
                    A.       The County Is Working To Combat Homelessness ............................... 6
     7
     8              B.       The County Made Significant Progress In 2020 ..................................... 6
     9                       1.       Project Roomkey/Project Homekey ............................................. 7
    10
                             2.       COVID-19 Testing ....................................................................... 7
    11
                             3.       Skid Row Outreach ....................................................................... 8
    12
    13                       4.       Increased Mental Health Services ................................................ 8
    14                       5.       Winter Shelters ............................................................................. 8
    15
                             6.       Regional Recovery Plan ............................................................... 8
    16
                             7.       The 6,700 Bed Agreement ............................................................ 9
    17
    18 III.         COUNTY PROPERTIES THAT SERVE AS TEMPORARY
                    HOUSING LOCATIONS ................................................................................. 9
    19
    20 IV.          FUNDING ....................................................................................................... 10
    21 V.           THE COURT’S AUTHORITY ....................................................................... 12
    22
                    A.       Courts Cannot Usurp The Legislative Function ................................... 12
    23
                    B.       No Statutory Framework Authorizes Injunctive Relief ........................ 17
    24
    25              C.       Brown v. Board Of Education Is Not Applicable Here ........................ 18
    26 VI.          CONCLUSION ............................................................................................... 19
    27
    28
         498078.6
                                                 2                Case No. 2:20-cv-02291 DOC-KES
         DEFENDANT COUNTY OF LOS ANGELES’ BRIEF RE COUNTY’S PROGRESS AND COURT’S AUTHORITY
                                    TO ISSUE INJUNCTIVE RELIEF
Case 2:20-cv-02291-DOC-KES Document 235 Filed 03/04/21 Page 3 of 20 Page ID #:3977




     1                                        TABLE OF AUTHORITIES
     2                                                                                                               Page
     3
         FEDERAL CASES
     4
     5 Brown v. Bd. of Educ. of Topeka, Kan.,
             349 U.S. 294 (1955) ............................................................................ 17, 18, 19
     6
       Brown v. Plata,
     7
             563 U.S. 493 (2011) .................................................................................. 17, 18
     8
       Horne v. Flores,
     9       557 U.S. 433 (2009) .................................................................................. 15, 16
    10
       Jones v. City of Los Angeles,
    11       444 F.3d 1118 (9th Cir. 2006) ................................................................... 12, 13
    12
       Lewis v. Casey,
    13       518 U.S. 343 (1996) .................................................................................. 14, 15
    14
       Marks v. New Edinburg Sch. Dist.,
    15      259 F. Supp. 639 (E.D. Ark. 1966) ................................................................. 19
    16
       Midgett v. Tri-Cty. Metro. Transp. Dist. of Or.,
    17      254 F.3d 846 (9th Cir. 2001) ........................................................................... 16
    18 Missouri v. Jenkins,
    19      515 U.S. 70 (1995) .......................................................................................... 15
    20 Rizzo v. Goode,
    21       423 U.S. 362 (1976) ............................................................................ 13, 14, 16

    22 STATE CASES
    23
       Carmel Valley Fire Prot. Dist. v. State,
    24      25 Cal. 4th 287 (2001) ..................................................................................... 16
    25 City of Dublin v. County of Alameda,
    26        14 Cal. App. 4th 264 (1993) .............................................................................. 5
    27 Cty. Sanitation Dist. No. 2 v. County of Kern,
    28          127 Cal. App. 4th 1544 (2005) .......................................................................... 5
       498078.6
                                                     3                           Case No. 2:20-cv-02291 DOC-KES
         DEFENDANT COUNTY OF LOS ANGELES’ BRIEF RE COUNTY’S PROGRESS AND COURT’S AUTHORITY
                                    TO ISSUE INJUNCTIVE RELIEF
Case 2:20-cv-02291-DOC-KES Document 235 Filed 03/04/21 Page 4 of 20 Page ID #:3978




     1 Scates v. Rydingsword,
             229 Cal. App. 3d 1085 (1991) ......................................................................... 16
     2
     3 FEDERAL STATUTES
     4 18 U.S.C. § 3626........................................................................................................ 17
     5
       OTHER AUTHORITIES
     6
       Cal. Const. art. XI, § 7 ................................................................................................. 5
     7
     8 Los Angeles, Cal., County Code ch. 4.73, § 4.73.030 .............................................. 10
     9 Los Angeles, Cal., County Code ch. 4.73, § 4.73.030(C) ......................................... 11
    10
       Los Angeles, Cal., County Code ch. 4.73, § 4.73.060(A) ......................................... 11
    11
       Los Angeles, Cal., County Code ch. 4.73, § 4.73.060(B) ......................................... 11
    12
    13 Los Angeles, Cal., County Code ch. 4.73, § 4.73.060(C) ......................................... 11
    14 Los Angeles, Cal., County Code ch. 4.73, § 4.73.070 .............................................. 11
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
         498078.6
                                                 4                Case No. 2:20-cv-02291 DOC-KES
         DEFENDANT COUNTY OF LOS ANGELES’ BRIEF RE COUNTY’S PROGRESS AND COURT’S AUTHORITY
                                    TO ISSUE INJUNCTIVE RELIEF
Case 2:20-cv-02291-DOC-KES Document 235 Filed 03/04/21 Page 5 of 20 Page ID #:3979




     1 I.      INTRODUCTION
     2         This brief is submitted pursuant to the Court’s January 31, 2021 Order
     3 requesting information from the County of Los Angeles (“County”) and City of
     4 Los Angeles (“City”) related to temporary housing locations and funding, as well as
     5 “[b]riefs addressing all equitable remedies available to the Court that would require
     6 the City of Los Angeles and its elected officials to take action to provide relief to the
     7 homeless community.” [Dkt. 205.] The Court has acknowledged the County’s
     8 efforts, but has questioned the progress achieved by the City. [Id.]
     9         The County is committed to tackling the homelessness crisis and has
    10 undertaken, and is currently undertaking, tremendous efforts to support and shelter
    11 or house people experiencing homelessness (“PEH”). As fully discussed below, the
    12 County respectfully submits the information and briefing requested by the Court.
    13 The County recognizes and appreciates this Court’s dedication to helping the
    14 County and City find creative ways to bring PEH indoors.
    15 II.     THE COUNTY HAS TAKEN SIGNIFICANT STEPS TO ADDRESS
    16         HOMELESSNESS
    17         Plaintiffs in this lawsuit are business owners and current and former PEH in
    18 the Skid Row area of the City of Los Angeles. [Complaint ¶¶ 76-122.]
    19 Accordingly, the allegations in the Complaint focus on the City’s failure to
    20 adequately house or shelter PEH.
    21         The County, in turn, has responsibility over municipal affairs in the
    22 unincorporated areas of the County. Cal. Const. art. XI, § 7; see City of Dublin v.
    23 County of Alameda, 14 Cal. App. 4th 264, 274-75 (1993) (“[T]he California
    24 Constitution specifies that the police power bestowed upon a county may be
    25 exercised ‘within its limits,’ i.e., only in the unincorporated area of the county.”);
    26 Cty. Sanitation Dist. No. 2 v. County of Kern, 127 Cal. App. 4th 1544, 1612 (2005)
    27 (“[I]ncorporated areas of Kern County [i.e., cities] are necessarily outside the
    28 jurisdiction and authority of County; County’s authority extends only to the
       498078.6
                                                5                 Case No. 2:20-cv-02291 DOC-KES
         DEFENDANT COUNTY OF LOS ANGELES’ BRIEF RE COUNTY’S PROGRESS AND COURT’S AUTHORITY
                                    TO ISSUE INJUNCTIVE RELIEF
Case 2:20-cv-02291-DOC-KES Document 235 Filed 03/04/21 Page 6 of 20 Page ID #:3980




     1 unincorporated areas within its borders.”).
     2         Despite the jurisdictional nature of local government, the County has a vested
     3 interest in issues surrounding homelessness and plays a critical role at the regional
     4 level. The County has fulfilled all of its obligations and will continue to do so.
     5         A.    The County Is Working To Combat Homelessness
     6         The County spends hundreds of millions of dollars annually to address issues
     7 related to homelessness. None of this can be—or is—disputed. Indeed, the County
     8 has ramped up its efforts in recent years. In 2015, the County Board of Supervisors
     9 (“Board”) identified homelessness as a top priority and established the County’s
    10 Homeless Initiative to reach across government and community boundaries to forge
    11 effective partnerships and serve PEH Countywide.
    12         Homelessness is an extraordinarily complex problem that demands a multi-
    13 faceted approach and active, sustained collaboration among the State, the County,
    14 all of the cities within the County, various public agencies, and a wide array of
    15 community partners. As such, in 2016, after conducting 18 policy summits
    16 involving 25 County departments, 30 cities and other public agencies, and over
    17 100 community partners and stakeholders, the Homeless Initiative developed
    18 47 strategies in six key areas: (1) prevent homelessness; (2) subsidize housing;
    19 (3) increase income; (4) provide case management and services; (5) create a
    20 coordinated system; and (6) increase affordable/homeless housing. The County
    21 subsequently launched these strategies by infusing the region with $100 million in
    22 2016. Then, in March 2017, voters overwhelmingly approved Measure H, which is
    23 discussed below.
    24         B.    The County Made Significant Progress In 2020
    25         Although 2020 was a year filled with unprecedented public health and fiscal
    26 challenges, the County made significant headway in its efforts to provide shelter or
    27 housing for PEH within the County. At the start of the year, on January 21, 2020,
    28 the Board approved a motion entitled “Establishing a Comprehensive Homelessness
       498078.6
                                               6                Case No. 2:20-cv-02291 DOC-KES
         DEFENDANT COUNTY OF LOS ANGELES’ BRIEF RE COUNTY’S PROGRESS AND COURT’S AUTHORITY
                                    TO ISSUE INJUNCTIVE RELIEF
Case 2:20-cv-02291-DOC-KES Document 235 Filed 03/04/21 Page 7 of 20 Page ID #:3981




     1 Crisis Response Strategy in Los Angeles.” This established an accountability
     2 framework for PEH in the County. Specific, targeted efforts followed, such as:
     3               1.    Project Roomkey/Project Homekey
     4         In March 2020, with the onset of COVID-19, the County participated in
     5 Project Roomkey and a quarantine and isolation program to bring an especially
     6 vulnerable subset of the homeless population into hotel and motel rooms where they
     7 could isolate or practice social distancing, and reduce the likelihood of contracting
     8 and spreading COVID-19. In 2020, the County leased 31 hotels and motels, with a
     9 total of over 2700 rooms for Project Roomkey. Together, the County and City
    10 brought nearly 6,800 PEH into their respective Project Roomkey locations. When
    11 COVID-19 surged following the holiday season, the County shifted some
    12 Project Roomkey locations to meet the need for additional quarantine and isolation
    13 facilities.
    14         When the State announced Project Homekey to build upon the success of
    15 Project Roomkey and permanently house PEH in converted hotels and motels, the
    16 County worked quickly to implement that program, too. Between November and
    17 December 2020, the County purchased 10 hotels and motels, with a total of
    18 approximately 850 rooms, to provide interim and permanent housing for PEH. The
    19 nine sites currently offering interim housing will be renovated to provide permanent
    20 supportive housing. Approximately 600 PEH have already benefited from
    21 Project Homekey.
    22               2.    COVID-19 Testing
    23         The County’s Department of Health Services (“DHS”) has led COVID-19
    24 mitigation and testing efforts for PEH and the workforce members who serve them.
    25 COVID-19 Response Teams have visited over 300 interim housing sites and almost
    26 2,400 encampments across Los Angeles County. As of March 1, 2021, the County
    27 has performed over 111,484 tests for PEH as a component of the work by the
    28 Department of Public Health’s outbreak management and rapid response teams,
       498078.6
                                               7              Case No. 2:20-cv-02291 DOC-KES
         DEFENDANT COUNTY OF LOS ANGELES’ BRIEF RE COUNTY’S PROGRESS AND COURT’S AUTHORITY
                                    TO ISSUE INJUNCTIVE RELIEF
Case 2:20-cv-02291-DOC-KES Document 235 Filed 03/04/21 Page 8 of 20 Page ID #:3982




     1 which provide early interventions at high-risk outbreak locations.
     2               3.      Skid Row Outreach
     3         Since April 2020, DHS has staffed existing multidisciplinary outreach teams
     4 with street-based nursing staff to increase clinical capacity in Skid Row and provide
     5 COVID-19 testing. The Department of Mental Health (“DMH”), in turn, has
     6 deployed additional outreach workers to supplement the existing mental health
     7 services in Skid Row.
     8               4.      Increased Mental Health Services
     9         DMH has worked closely with DHS and Los Angeles Homeless Services
    10 Authority’s (“LAHSA”) Homeless Engagement Teams to provide additional mental
    11 health outreach at encampments in Los Angeles County, including Skid Row and at
    12 freeway encampments, to ensure that PEH are receiving appropriate levels of care.
    13               5.      Winter Shelters
    14         The County provides winter shelters countywide to protect PEH during the
    15 colder months, and these shelters are currently open every day in light of the
    16 COVID-19 pandemic. As of February 22, 2021, there were a total of 16 sites and
    17 712 winter shelter beds throughout the County. The County also operated an
    18 augmented winter shelter program earlier this year, which provided an additional six
    19 sites and 271 beds.
    20               6.      Regional Recovery Plan
    21         The County is developing post-pandemic housing plans for PEH. On
    22 May 12, 2020, the Board directed LAHSA to work with partner agencies to develop
    23 a post-COVID-19 recovery plan for homelessness.
    24         On June 23, 2020, LAHSA submitted its COVID-19 Recovery Plan to the
    25 Board. The Recovery Plan requires the participation of both the County and the
    26 City, and encompasses the entire region. It proposes using bridge housing, rental
    27 subsidies and rehousing services to provide permanent housing placements and
    28 long-term housing stability for thousands of the County’s most vulnerable PEH.
       498078.6
                                                 8                Case No. 2:20-cv-02291 DOC-KES
         DEFENDANT COUNTY OF LOS ANGELES’ BRIEF RE COUNTY’S PROGRESS AND COURT’S AUTHORITY
                                    TO ISSUE INJUNCTIVE RELIEF
Case 2:20-cv-02291-DOC-KES Document 235 Filed 03/04/21 Page 9 of 20 Page ID #:3983




     1 The County has contributed $167.1 million to the Regional Recovery Plan.
     2               7.    The 6,700 Bed Agreement
     3         In June 2020, the County and the City reached an agreement to establish
     4 6,700 beds within 18 months to house or shelter (i) PEH living within 500 feet of
     5 freeway overpasses, underpasses, and ramps in the City of Los Angeles, and to give
     6 priority to providing housing or shelter to (ii) PEH 65+ and (iii) other vulnerable
     7 PEH within the City of Los Angeles. [Dkt. 137.] As part of the agreement, the
     8 County committed up to $293 million over the next five years to assist in funding
     9 services for 6,000 of these beds.
    10         Thus far, the County made two payments to the City, totaling $35.33 million,
    11 with a third payment scheduled for April 2021. The County will also provide a set
    12 of mainstream services at sites the City establishes in connection with the
    13 agreement.
    14 III.    COUNTY PROPERTIES THAT SERVE AS TEMPORARY HOUSING
    15         LOCATIONS
    16         The Court has requested an inventory of City- and County-owned properties
    17 that will serve as locations for temporary housing. [Dkt. 205 at 2.] The County is
    18 engaged in ongoing efforts to identify additional locations for temporary housing.
    19 For example, in 2018 the County acquired the property located at 1060 North
    20 Vignes Street —a short distance away from Skid Row. [Dkt. 208 at 3.] In 2020, the
    21 County used this property to develop the Vignes Project, an innovative housing
    22 model with low-cost, rapid design construction, expected to create approximately
    23 232 new units of interim housing for PEH who could later be transitioned into
    24 permanent housing. [Id.] The Vignes Project is anticipated to open in April 2021.
    25         In 2019, the Board passed a motion that led to a joint County/City interim
    26 housing facility located at a County-owned parking lot for the H. Claude Hudson
    27 Comprehensive Health Center. The interim housing facility is a part of the “A
    28 Bridge Home” initiative in the City of Los Angeles. The approximately 28,284
       498078.6
                                                9               Case No. 2:20-cv-02291 DOC-KES
         DEFENDANT COUNTY OF LOS ANGELES’ BRIEF RE COUNTY’S PROGRESS AND COURT’S AUTHORITY
                                    TO ISSUE INJUNCTIVE RELIEF
Case 2:20-cv-02291-DOC-KES Document 235 Filed 03/04/21 Page 10 of 20 Page ID
                                 #:3984



  1 square foot site is to operate as interim housing for up to three years, under a gratis
  2 lease. It provides personal hygiene, storage for belongings, meal services, case
  3 management, and supportive services for 100 PEH in the surrounding area.
  4              In 2020, through Project Homekey, the County purchased 10 hotels/motels
  5 with approximately 850 rooms to provide interim and permanent supportive housing
  6 to PEH throughout the County. [Id. at 5.] Approximately 600 individuals already
  7 have moved into the County’s Project Homekey sites and received critical
  8 supportive services. [Id.] The County continues to explore new ways to address the
  9 many issues leading to homelessness, including providing residential services at the
 10 LAC+USC campus and repurposing the historic Los Angeles County General
 11 Hospital to provide low-income housing and community services in Boyle Heights.
 12 [Id. at 4.]
 13              An inventory of County locations for temporary housing that have become
 14 available since March 2020, or are expected to become available in April 2021, is
 15 attached hereto as Exhibit A. This list includes winter shelter (along with the
 16 augmented winter shelter program), Project Roomkey, Project Homekey, Isolation
 17 and Quarantine Sites, Restorative Care Village Facilities, and other interim housing
 18 locations.
 19 IV.          FUNDING
 20              In March 2017, voters approved Measure H—a quarter percent increase to the
 21 County’s sales tax that funds mental health, and other services, rental subsidies, and
 22 shelter for PEH.1 Los Angeles, Cal., County Code ch. 4.73, § 4.73.030. The
 23
      1
 24     Measure H appeared on the ballot as the following question: “Los Angeles County
      Plan to Prevent and Combat Homelessness. To fund mental health, substance abuse
 25   treatment, health care, education, job training, rental subsidies, emergency and
 26   affordable housing, transportation, outreach, prevention, and supportive services for
      homeless children, families, foster youth, veterans, battered women, seniors,
 27   disabled individuals, and other homeless adults; shall voters authorize Ordinance
 28   No. 2017-0001 to levy a ¼ cent sales tax for ten years, with independent audits and
      498078.6
                                              10               Case No. 2:20-cv-02291 DOC-KES
      DEFENDANT COUNTY OF LOS ANGELES’ BRIEF RE COUNTY’S PROGRESS AND COURT’S AUTHORITY
                                 TO ISSUE INJUNCTIVE RELIEF
Case 2:20-cv-02291-DOC-KES Document 235 Filed 03/04/21 Page 11 of 20 Page ID
                                 #:3985



  1 California Board of Equalization administers and collects the tax. Id. § 4.73.030(C).
  2 This revenue funds street outreach, emergency shelter, rapid rehousing, and
  3 supportive housing for PEH throughout the County. It also funds programs for
  4 homeless prevention, disability benefits advocacy, housing location and navigation,
  5 and other strategies. The Homeless Initiative provides oversight and hands-on
  6 guidance to deploy the Measure H funds as part of a comprehensive, regional
  7 approach encompassing its 47 interconnected strategies.
  8              The Board must approve all allocations of Measure H funding, and any
  9 money not spent in the current fiscal year automatically is transitioned to the
 10 following fiscal year. Pursuant to its responsibility to manage the Measure H funds,
 11 the Board has created an independent Citizens’ Oversight Advisory Board
 12 (“COAB”). Los Angeles, Cal., County Code ch. 4.73, § 4.73.060(A). The COAB is
 13 comprised of five members with a wide range of experience in public service and
 14 the non-profit sector. Id. § 4.73.060(B). The COAB’s role is to ensure public
 15 accountability for Measure H funds by reviewing all expenditures from the Measure
 16 H sales tax. Id. § 4.73.060(C). An independent auditor also annually reports on the
 17 amount of revenue collected and expended from Measure H, and the status of
 18 projects and services funded. Id. § 4.73.070.
 19              Measure H was originally projected to raise $355 million per year for
 20 10 years, creating dedicated funding to address homelessness. The County provided
 21 $259 million to fund the Measure H strategies in FY 2017-18, $412 million in FY
 22 2018-19, and $460 million in FY 2019-20. Although the anticipated revenues from
 23 Measure H have declined due to the COVID-19 pandemic, the County continues to
 24 budget over $400 million annually toward Measure H-related strategies as an
 25 indication of its continued commitment to service PEH. Measure H has helped over
 26 26,083 PEH receive permanent housing, and over 48,712 PEH obtain interim
 27
 28 citizens’ oversight?”
      498078.6
                                              11               Case No. 2:20-cv-02291 DOC-KES
      DEFENDANT COUNTY OF LOS ANGELES’ BRIEF RE COUNTY’S PROGRESS AND COURT’S AUTHORITY
                                 TO ISSUE INJUNCTIVE RELIEF
Case 2:20-cv-02291-DOC-KES Document 235 Filed 03/04/21 Page 12 of 20 Page ID
                                 #:3986



  1 housing.2
  2 V.      THE COURT’S AUTHORITY
  3         Combatting homelessness is, and will continue to be, a community-wide
  4 undertaking. As such, the County works with key stakeholders to develop and
  5 pursue innovative solutions. The County is committed to achieving meaningful
  6 progress to combat homelessness throughout the County, and remains ready and
  7 willing to work collaboratively with the City to do so. Moreover, the County is in
  8 full compliance with its legal obligations.
  9         As noted above, the Court has requested “[b]riefs addressing all equitable
 10 remedies available to the Court that would require the City of Los Angeles and its
 11 elected officials to take action to provide relief to the homeless community.” [Dkt.
 12 205.] The County understands that this question is directed at the City, but will
 13 nevertheless respond, as directed by the Court.
 14         The County has done the research, and legal precedent generally does not
 15 allow a court to direct local government how to act. Under Supreme Court and
 16 Ninth Circuit precedent, federal courts are not supposed to interfere with the
 17 functions of local government, and that precedent applies in the circumstances here.
 18         A.    Courts Cannot Usurp The Legislative Function
 19         The Court has expressed its reluctance to substitute its judgment for that of
 20 elected officials. [Dkt. 205 at 3.] That reluctance is well founded.
 21         Courts have often found themselves facing the quandary of how to balance
 22 their role vis-à-vis the function of local governments. In Jones v. City of
 23 Los Angeles, the Ninth Circuit acknowledged that while a court has the power to
 24 prevent the enforcement of laws it deems unconstitutional, it cannot dictate the
 25 manner in which the local government deals with homelessness. 444 F.3d 1118,
 26
 27   2
      https://homeless.lacounty.gov/wp-content/uploads/2020/12/Homeless-Initiative-
 28 Quarterly-Report-No.-18.pdf.
    498078.6
                                            12               Case No. 2:20-cv-02291 DOC-KES
      DEFENDANT COUNTY OF LOS ANGELES’ BRIEF RE COUNTY’S PROGRESS AND COURT’S AUTHORITY
                                 TO ISSUE INJUNCTIVE RELIEF
Case 2:20-cv-02291-DOC-KES Document 235 Filed 03/04/21 Page 13 of 20 Page ID
                                 #:3987



  1 1138 (9th Cir. 2006) (“We do not suggest that Los Angeles adopt any particular
  2 social policy, plan, or law to care for the homeless. We do not desire to encroach on
  3 the legislative and executive functions reserved to the City Council and the Mayor
  4 of Los Angeles.” (citation omitted)).
  5         The U.S. Supreme Court has also repeatedly rejected federal court
  6 interference with matters of state and local policy. In Rizzo v. Goode, 423 U.S. 362
  7 (1976), plaintiffs brought a class action against the City of Philadelphia, the mayor,
  8 and other city and police officials alleging a pervasive pattern of illegal and
  9 unconstitutional police mistreatment of minority citizens and other city residents.
 10 Plaintiffs sought equitable relief, including appointment of a receiver to supervise
 11 the police department and civilian review of police activity. The district court found
 12 that, although defendants did not have a policy of violating plaintiffs’ legal or
 13 constitutional rights, police procedures discouraged the filing of civilian complaints
 14 and minimized the consequences of police misconduct. Id. at 368-69. As a result,
 15 the court ordered the city officials to submit “a comprehensive program for dealing
 16 adequately with civilian complaints,” in accordance with comprehensive court-
 17 ordered “guidelines.” Id. at 369. The Court of Appeals, finding that the existing
 18 procedures for handling citizen complaints were “inadequate,” affirmed on the
 19 grounds the equitable relief order “appeared to have the potential for prevention of
 20 future police misconduct.” Id. at 365-66.
 21         The Supreme Court reversed, holding that “the judgment of the District Court
 22 represent[ed] an unwarranted intrusion by the federal judiciary into the
 23 discretionary authority committed to [the city officials] by state and local law to
 24 perform their official functions.” 423 U.S. at 366 (emphasis added). The Supreme
 25 Court explained that the scope of federal equity power does not “extend[] to the
 26 fashioning of prophylactic procedures for a state agency,” and in cases where “the
 27 exercise of authority by state officials is attacked, federal courts must be constantly
 28 mindful of the ‘special delicacy of the adjustment to be preserved between federal
    498078.6
                                              13                Case No. 2:20-cv-02291 DOC-KES
      DEFENDANT COUNTY OF LOS ANGELES’ BRIEF RE COUNTY’S PROGRESS AND COURT’S AUTHORITY
                                 TO ISSUE INJUNCTIVE RELIEF
Case 2:20-cv-02291-DOC-KES Document 235 Filed 03/04/21 Page 14 of 20 Page ID
                                 #:3988



  1 equitable power and State administration of its own law.’” Id. at 378 (citation
  2 omitted). Thus, “[w]hen a plaintiff seeks to enjoin the activity of a government
  3 agency . . . his case must contend with ‘the well-established rule that the
  4 Government has traditionally been granted the widest latitude in the “dispatch of its
  5 own internal affairs.”’” Id. at 378-79 (citations omitted).
  6              Twenty years later, the Supreme Court reaffirmed the limited scope of federal
  7 equity power in Lewis v. Casey, 518 U.S. 343 (1996). In Lewis, prison inmates sued
  8 the Arizona Department of Corrections for alleged violations of their right of access
  9 to the courts. The district court appointed a special master to investigate and report
 10 about how best to accomplish the goal of providing constitutionally adequate court
 11 access for inmates. The special master submitted a proposed permanent injunction
 12 with changes to the Arizona state prison system, which the court adopted.
 13              The Supreme Court held that the district court’s actions violated separation of
 14 powers, explaining that “it is not the role of courts, but that of the political branches,
 15 to shape the institutions of government in such fashion as to comply with the laws
 16 and the Constitution.” 518 U.S. at 349. As explained in the concurring opinion:
 17                    Principles of federalism and separation of powers impose
                       stringent limitations on the equitable power of federal
 18                    courts. When these principles are accorded their proper
 19                    respect, Article III cannot be understood to authorize the
                       Federal Judiciary to take control of core state institutions
 20                    like prisons, schools, and hospitals, and assume
                       responsibility for making the difficult policy judgments
 21                    that state officials are both constitutionally entitled and
                       uniquely qualified to make. Broad remedial decrees strip
 22                    state administrators of their authority to set long-term
 23                    goals for the institutions they manage and of the flexibility
                       necessary to make reasonable judgments on short notice
 24                    under difficult circumstances. At the state level, such
                       decrees override the “State’s discretionary authority over
 25                    its own program and budgets and forc[e] state officials to
 26                    reallocate state resources and funds to the [district court’s]
                       plan at the expense of other citizens, other government
 27                    programs, and other institutions not represented in
                       court.” The federal judiciary is ill equipped to make these
 28                    types of judgments, and the Framers never imagined that
      498078.6
                                                      14                 Case No. 2:20-cv-02291 DOC-KES
      DEFENDANT COUNTY OF LOS ANGELES’ BRIEF RE COUNTY’S PROGRESS AND COURT’S AUTHORITY
                                 TO ISSUE INJUNCTIVE RELIEF
Case 2:20-cv-02291-DOC-KES Document 235 Filed 03/04/21 Page 15 of 20 Page ID
                                 #:3989



  1                    federal judges would displace state executive officials and
                       state legislatures in charting state policy.
  2
  3 Id. at 385-86 (alteration in original) (emphasis added) (citations omitted).
  4              More recently, in Horne v. Flores, 557 U.S. 433 (2009), English Language–
  5 Learner (“ELL”) students and their parents filed a class action alleging Arizona was
  6 violating the Equal Educational Opportunities Act (“EEOA”) by failing to take
  7 appropriate action to overcome language barriers. The district court concluded
  8 Arizona was violating the EEOA, issued an injunction requiring the state to increase
  9 funding for ELL programs, held the State in civil contempt for failing to do so, and
 10 rejected the State’s proposed legislation as inadequate. Arizona’s Superintendent of
 11 Public Instruction and leaders of the Arizona legislature intervened, moved to purge
 12 the contempt order, and sought relief from the injunction. The district court denied
 13 the requests, and the Court of Appeals affirmed.
 14              The Supreme Court reversed, explaining that “[f]ederalism concerns are
 15 heightened when . . . a federal court decree has the effect of dictating state or local
 16 budget priorities” because “[s]tates and local governments have limited funds.” 557
 17 U.S. at 448, citing Missouri v. Jenkins, 515 U.S. 70, 131 (1995) (“A structural
 18 reform decree eviscerates a State’s discretionary authority over its own program and
 19 budgets and forces state officials to reallocate state resources and funds.”). The
 20 EEOA required only that the state “take appropriate action to overcome language
 21 barriers that impede equal participation by its students in its instructional programs,”
 22 which “grants States broad latitude to design, fund, and implement ELL programs
 23 that suit local needs and account for local conditions.” Id. at 440, 468. The Horne
 24 court concluded that “by requiring petitioners to demonstrate ‘appropriate action’
 25 through a particular funding mechanism, the Court of Appeals improperly
 26 substituted its own educational and budgetary policy judgments for those of the state
 27 and local officials to whom such decisions are properly entrusted.” Id. at 455.
 28              Thus, federal courts lack authority to fashion “prophylactic procedures” for
      498078.6
                                                     15               Case No. 2:20-cv-02291 DOC-KES
      DEFENDANT COUNTY OF LOS ANGELES’ BRIEF RE COUNTY’S PROGRESS AND COURT’S AUTHORITY
                                 TO ISSUE INJUNCTIVE RELIEF
Case 2:20-cv-02291-DOC-KES Document 235 Filed 03/04/21 Page 16 of 20 Page ID
                                 #:3990



  1 how the County exercises its discretion. See Rizzo, 423 U.S. at 378. To do so
  2 would amount to the precise type of “unwarranted intrusion by the federal judiciary
  3 into the [local government's] discretionary authority” the Supreme Court has
  4 repeatedly held to violate the constitutional separation of powers. Id. at 366; Horne,
  5 557 U.S. at 450 (“[F]ederal-court decrees exceed appropriate limits if they are aimed
  6 at eliminating a condition that does not violate [federal law] or does not flow from
  7 such a violation.” (second alteration in original) (citation omitted)); Midgett v. Tri-
  8 Cty. Metro. Transp. Dist. of Or., 254 F.3d 846, 851 (9th Cir. 2001) (“[A] federal
  9 court must exercise restraint when a plaintiff seeks to enjoin any non-federal
 10 government agency . . . .”).
 11         How local governments allocate financial and human resources, and how they
 12 prioritize access to housing and shelter for PEH, are legislative decisions. Courts
 13 may not usurp discretionary authority of a local government to “dispatch of its own
 14 internal affairs.” Rizzo, 423 U.S. at 379. State law is in accord. Scates v.
 15 Rydingsword, 229 Cal. App. 3d 1085, 1102 (1991) (“Fiscal planning demands that
 16 control of aid programs be in the hands of the local governing body, not left to the
 17 uncertain fate of judicial construction.”); Carmel Valley Fire Prot. Dist. v. State, 25
 18 Cal. 4th 287, 300-01 (2001) (“The power of appropriation includes the power to
 19 withhold appropriations. Neither an executive administrative agency nor a court has
 20 the power to require the Legislature to appropriate money” as “the appropriate
 21 function of the Legislature” is “to define policy and allocate funds”).
 22         In sum, the development of a homelessness policy is a legislative function
 23 reserved for local governments. The County has committed hundreds of millions of
 24 dollars and spent years developing programs and strategies to support and shelter
 25 PEH. It has worked with—and continues to work with—cities, stakeholders,
 26 businesses, homeless service providers, and others to ensure that the programs and
 27 strategies effectively and humanely address the needs of individuals and families
 28 experiencing homelessness. The County is tackling the complexities of
    498078.6
                                         16                 Case No. 2:20-cv-02291 DOC-KES
      DEFENDANT COUNTY OF LOS ANGELES’ BRIEF RE COUNTY’S PROGRESS AND COURT’S AUTHORITY
                                 TO ISSUE INJUNCTIVE RELIEF
Case 2:20-cv-02291-DOC-KES Document 235 Filed 03/04/21 Page 17 of 20 Page ID
                                 #:3991



  1 homelessness head on.
  2         B.     No Statutory Framework Authorizes Injunctive Relief
  3         The Court noted that the contours of a federal court’s equitable authority has
  4 come up in other contexts, including in Brown v. Plata, and in the aftermath of
  5 Brown v. Board of Education. [Dkt. 205 at 4.] But as the Court noted, those
  6 “constitutional violations were of a different sort.” [Id.]
  7         The Court asked the parties to address the comments of Chief Justice Roberts
  8 in oral argument in Brown v. Plata, 563 U.S. 493 (2011), concerning the prospect of
  9 government by federal district court order. [Dkt. 205 at 4.]
 10         In Brown, California prisoners filed class-action lawsuits alleging
 11 overcrowding and inadequate mental and medical care violated the Eighth
 12 Amendment’s prohibition of cruel and unusual punishment.3 563 U.S. at 500. After
 13 years of litigation, the State failed to comply with the district court's orders, and as a
 14 result the plaintiffs requested a three-judge district court under the Prison Litigation
 15 Reform Act of 1995 (“PLRA”) to address the State’s failure. Id.; see 18 U.S.C.
 16 § 3626. The Ninth Circuit convened the three-judge district court and consolidated
 17 the cases. 563 U.S. at 500.
 18         The three-judge district court exercised its authority under the PLRA to issue
 19 a remedial order requiring California to reduce the inmate population to within
 20 137.5% of the prisons’ total design capacity. 563 U.S. at 501. The Governor
 21 appealed. Id. at 500. The Supreme Court affirmed the three-judge district court’s
 22 order, ruling that “the PLRA does authorize the relief afforded in this case and . . .
 23 the court-mandated population limit is necessary to remedy the violation of
 24
 25   3
      The case was borne out of Eighth Amendment violations relating to the health and
 26 safety of inmates. Here, the Eighth Amendment is not implicated, nor is it a basis
    for injunctive relief against the County. The County does not have ordinances that
 27 impose criminal sanctions against PEH. To the contrary, the County has a
 28 “Care First” model and does not support enforcement as a solution to homelessness.
    498078.6
                                              17               Case No. 2:20-cv-02291 DOC-KES
      DEFENDANT COUNTY OF LOS ANGELES’ BRIEF RE COUNTY’S PROGRESS AND COURT’S AUTHORITY
                                 TO ISSUE INJUNCTIVE RELIEF
Case 2:20-cv-02291-DOC-KES Document 235 Filed 03/04/21 Page 18 of 20 Page ID
                                 #:3992



  1 prisoners’ constitutional rights.” Id. at 502.
  2         This holding is specific to the PLRA. The PLRA provides the federal courts
  3 with detailed guidelines for issuing injunctive relief. 563 U.S. at 511-12. A three-
  4 judge district court can only issue a remedial order limiting the prison population
  5 when several conditions are met and the ordered relief is “narrowly drawn, extends
  6 no further than necessary …, and is the least intrusive means necessary to correct
  7 the violation.” Id. at 512 (citation omitted). In other words, the PLRA provides a
  8 strict statutory framework to ensure that a federal district court only takes the
  9 extreme action of issuing an injunction against a State, like reducing a prison
 10 population, in extremely limited circumstances and when procedural safeguards are
 11 satisfied. Id. at 511-12.
 12         At oral argument, Chief Justice Roberts expressed his concerns about federal
 13 district courts ordering governments to spend money in specified ways. The
 14 Chief Justice questioned what would happen if one court told a particular governing
 15 body to spend $8 billion in one way, while another court told it to spend the same
 16 $8 billion a different way. Relevant excerpts of the transcript are attached hereto as
 17 Exhibit B.
 18         Federal judges do not have inherent authority to make complex policy
 19 decisions about how to manage the public health, public safety, and financial
 20 implications of the homelessness crisis. Here, unlike in Brown, there is no statutory
 21 framework like the PLRA that expressly authorizes extraordinary injunctive relief.
 22         C.    Brown v. Board Of Education Is Not Applicable Here
 23         In Brown v. Board of Education of Topeka, Kan., 349 U.S. 294 (1955), the
 24 Supreme Court confronted a facially discriminatory policy of segregation in public
 25 schools which had a devastating impact on the quality of education students
 26 received, solely because of their race.
 27         While the tragedy of homelessness is not a direct result of a facially
 28 discriminatory government policy, the County shares this Court’s concern that
    498078.6
                                           18                 Case No. 2:20-cv-02291 DOC-KES
      DEFENDANT COUNTY OF LOS ANGELES’ BRIEF RE COUNTY’S PROGRESS AND COURT’S AUTHORITY
                                 TO ISSUE INJUNCTIVE RELIEF
Case 2:20-cv-02291-DOC-KES Document 235 Filed 03/04/21 Page 19 of 20 Page ID
                                 #:3993



  1 homelessness disproportionately impacts communities of color. The County’s goal
  2 is to rally the necessary stakeholders and resources to address this problem in a
  3 meaningful—and expeditious—way.
  4          Brown v. Board of Education does not offer the correct roadmap to address
  5 the impact of homelessness on communities of color. In the school desegregation
  6 context, the Supreme Court had directly admonished the district courts to carry out
  7 “judicial appraisal” of whether schools were taking appropriate action to implement
  8 the governing constitutional principles. 349 U.S. at 299.
  9          District courts took on that responsibility. In Marks v. New Edinburg School
 10 District, 259 F. Supp. 639, 645-46 (E.D. Ark. 1966), for example, the district court
 11 addressed the Supreme Court’s admonishment and carried out the requisite “judicial
 12 appraisal.” However, the same district court was also unwilling to direct the school
 13 district to comply with specific guidelines to “completely disrupt the operation of
 14 the school,” or to “invoke an impossible burden on the board and officers of the
 15 school district.” Id. at 646. In other words, even in the uniquely pressing context of
 16 segregation in public schools, which lingered for far too long after the Supreme
 17 Court’s ruling in Brown v. Board of Education, district courts were still required to
 18 exercise restraint.
 19          Here, the Supreme Court has not admonished district courts to perform a
 20 “judicial appraisal” of policymaking regarding homelessness. Nor has the Supreme
 21 Court articulated any constitutional principles that suggest the district courts should
 22 do so.
 23 VI.      CONCLUSION
 24          The Court has expressed concern about how to balance the entire spectrum of
 25 a local government’s responsibilities against limited resources, with the pressing
 26 needs imposed on those same governments by the homelessness crisis. [Dkt. 205 at
 27 4.] The County and its Board grapple with those same concerns on a daily basis, a
 28 challenge exacerbated as a result of the pandemic.
    498078.6
                                              19               Case No. 2:20-cv-02291 DOC-KES
      DEFENDANT COUNTY OF LOS ANGELES’ BRIEF RE COUNTY’S PROGRESS AND COURT’S AUTHORITY
                                 TO ISSUE INJUNCTIVE RELIEF
Case 2:20-cv-02291-DOC-KES Document 235 Filed 03/04/21 Page 20 of 20 Page ID
                                 #:3994



  1              The County values the Court’s input and understands that this crisis requires
  2 more than “business as usual” from government. The County is doing—and will
  3 continue to do—its part on this pressing and critically important issue facing our
  4 community.
  5
      DATED: March 4, 2021                    Respectfully submitted,
  6
  7                                           MILLER BARONDESS, LLP

  8
  9
                                              By:        /s/ Louis R. Miller
 10                                                  LOUIS R. MILLER
 11                                                  Attorneys for Defendant
                                                     COUNTY OF LOS ANGELES
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      498078.6
                                              20               Case No. 2:20-cv-02291 DOC-KES
      DEFENDANT COUNTY OF LOS ANGELES’ BRIEF RE COUNTY’S PROGRESS AND COURT’S AUTHORITY
                                 TO ISSUE INJUNCTIVE RELIEF
